 



Exhibit 10.50
GUARANTY AGREEMENT
     THIS GUARANTY AGREEMENT dated as of December 28, 2007 (as amended, amended
and restated or otherwise modified from time to time, this “Agreement”) is
entered into by American Railcar Industries, Inc., a Delaware corporation (the
“Guarantor”) in favor of LASALLE BANK NATIONAL ASSOCIATION, as the
Administrative Agent, for its benefit and the benefit of the Lenders party to
the Credit Agreement (as hereafter defined).
     The Lenders have severally agreed to extend credit to Axis, LLC, a Delaware
limited liability company (the “Borrower”), pursuant to the Credit Agreement.
The Borrower is affiliated with Guarantor. The proceeds of credit extended under
the Credit Agreement will be used in part to enable the Borrower to make
valuable transfers to the Guarantor. Guarantor will derive substantial direct
and indirect benefit from extensions of credit under the Credit Agreement. It is
a condition precedent to each Lender’s obligation to extend credit under the
Credit Agreement that the Guarantor shall have executed and delivered this
Agreement to the Administrative Agent for its benefit and the benefit of the
Lenders.
     In consideration of the premises and to induce the Administrative Agent and
the Lenders to enter into the Credit Agreement and to induce the Lenders to
extend credit thereunder, Guarantor hereby agrees with the Administrative Agent,
for its benefit and the benefit of the Lenders, as follows:
SECTION 1. DEFINITIONS.
     1.1. Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
     1.2. When used herein the following terms shall have the following
meanings:
     Credit Agreement means the Credit Agreement of even date herewith among the
Borrower, the financial institutions party thereto as lenders and the
Administrative Agent, as the same may be amended, amended and restated or
otherwise modified from time to time.
     Discharge Date means the first date upon which the last of the following
shall have occurred: (a) the Equipment has been in continuous production at a
level sufficient to support production of Inventory required to meet the
projected financial performance of the Project and in any event not less than
365 consecutive days from the Acceptance Date, (b) the Borrower has provided
Administrative Agent the Completion Date Financial Projections and (c) the
Pledgor has entered into the Pledge Agreement and the Administrative Agent has
received such legal deliverables in connection therewith reasonably requested by
the Administrative Agent and in a form consistent with the items delivered by
the Transaction Parties to the Administrative Agent on the Closing Date,
including but not limited to a legal opinion.

 



--------------------------------------------------------------------------------



 



     Guaranteed Obligations means the Obligations, exclusive of Obligations
consisting of or relating to the expenses of seeking recourse against any other
guarantor of the Obligations.
     Paid in Full means (a) the payment in full in cash and performance of all
Obligations or the Guaranteed Obligations, as the context requires, (b) the
termination of all Commitments and (c) either (i) the cancellation and return to
the Administrative Agent of all Letters of Credit or (ii) the cash
collateralization of all Letters of Credit in accordance with the Credit
Agreement, provided that the obligation in clause (c) shall be met with respect
to the Guarantor if the aggregate sum of the Letters of Credit that are returned
and the cash collateralization that is provided is equal to or exceeds the
amount of the Guaranteed Obligations.
     Qualification means, with respect to any report of independent public
accountants covering financial statements, a material qualification to such
report (i) resulting from a limitation on the scope of examination of such
financial statements or the underlying data, (ii) as to the capability of the
Guarantor to continue operations as a going concern or (iii) which could be
eliminated by changes in financial statements or notes thereto covered by such
report (such as by the creation of or increases in a reserve or a decrease in
the carrying value of assets) and which if so eliminated by the making of any
such change and after giving effect thereto would result in an Unmatured Event
of Default or Event of Default.
     UCC means the Uniform Commercial Code as in effect on the date hereof and
from time to time in the State of Illinois, provided that if by reason of
mandatory provisions of law, the perfection or the effect of perfection or
non-perfection of the security interests in any Collateral or the availability
of any remedy hereunder is governed by the Uniform Commercial Code as in effect
on or after the date hereof in any other jurisdiction, “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection or availability of such remedy.
SECTION 2. GUARANTY.
     2.1. Guaranty.
     (a) The Guarantor hereby severally (but not jointly or jointly and
severally with any other guarantor), unconditionally and irrevocably, as a
primary obligor and not only a surety, guaranties to the Administrative Agent,
for its benefit and the benefit of the Lenders, the prompt and complete payment
and performance by Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Guaranteed Obligations.
     (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of Guarantor hereunder shall in no event
exceed the lesser of (i) the amount which can be guarantied by Guarantor under
applicable federal and state laws relating to the insolvency of debtors and
(ii) the amount equal to fifty percent (50%) of the outstanding Guaranteed
Obligations as of the first date of demand by

-2-



--------------------------------------------------------------------------------



 



Administrative Agent for payment hereunder; provided, that the outstanding
principal amount in respect of such Guaranteed Obligations, exclusive of any
capitalized interests, fees costs and expenses, shall not exceed $35,000,000.
     (c) The Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of the Guarantor hereunder without
impairing the guaranty contained in this Section 2 or affecting the rights and
remedies of the Administrative Agent hereunder.
     (d) The guaranty contained in this Section 2 shall remain in full force and
effect until the earlier of (i) the date the Guaranteed Obligations shall have
been Paid in Full and (ii) the Discharge Date.
     (e) No payment made by Borrower, the Guarantor, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Lender
from Borrower, the Guarantor, any other guarantor or any other Person by virtue
of any action or proceeding or any set-off or appropriation or application at
any time or from time to time in reduction of or in payment of the Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
the Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by the Guarantor in respect of the Guaranteed Obligations
or any payment received or collected from the Guarantor in respect of the
Guaranteed Obligations), remain liable for the Guaranteed Obligations up to the
maximum liability of the Guarantor hereunder.
     2.2. No Subrogation. Notwithstanding any payment made by the Guarantor
hereunder or any set-off or application of funds of the Guarantor by the
Administrative Agent or any Lender, the Guarantor shall not be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against Borrower or any other guarantor or any collateral security or guaranty
or right of offset held by the Administrative Agent or any Lender for the
payment of the Obligations, nor shall the Guarantor seek or be entitled to seek
any contribution or reimbursement from Borrower or any other guarantor in
respect of payments made by the Guarantor hereunder, until all of the
Obligations are Paid in Full, no Letter of Credit shall be outstanding and the
Commitments are terminated. If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Obligations shall
not have been Paid in Full, such amount shall be held by the Guarantor in trust
for the Administrative Agent and the Lenders, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Administrative Agent in the exact form received by the Guarantor (duly
indorsed by the Guarantor to the Administrative Agent, if required), to be
applied against the Guaranteed Obligations, whether matured or unmatured, in
such order as the Administrative Agent may determine.
     2.3. Amendments, etc. with respect to the Obligations. The Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against the Guarantor and without notice to or further assent by the
Guarantor, any demand

-3-



--------------------------------------------------------------------------------



 



for payment of any of the Obligations made by the Administrative Agent or any
Lender may be rescinded by the Administrative Agent or such Lender and any of
the Obligations continued, and the Obligations, or the liability of any other
Person upon or for any part thereof, or any collateral security or guaranty
therefor or right of offset with respect thereto, may, from time to time, in
whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all the Lenders, as the case may be) may deem
advisable from time to time. Neither the Administrative Agent nor any Lender
shall have any obligation to protect, secure, perfect or insure any Lien at any
time held by it as security for the Obligations or for the guaranty contained in
this Section 2 or any property subject thereto.
     The Administrative Agent or any Lender may, from time to time, at its sole
discretion and without notice to the Guarantor, take any or all of the following
actions: (a) retain or obtain a security interest in any property to secure any
of the Obligations or any obligation hereunder, (b) retain or obtain the primary
or secondary obligation of any obligor or obligors, in addition to the
undersigned, with respect to any of the Obligations, (c) extend or renew any of
the Obligations for one or more periods (whether or not longer than the original
period), alter or exchange any of the Obligations, or release or compromise any
obligation of any of the undersigned hereunder or any obligation of any nature
of any other obligor with respect to any of the Obligations, (d) release any
guaranty or right of offset or its security interest in, or surrender, release
or permit any substitution or exchange for, all or any part of any property
securing any of the Obligations or any obligation hereunder, or extend or renew
for one or more periods (whether or not longer than the original period) or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such property, and (e) resort to the undersigned for
payment of any of the Obligations when due, whether or not the Administrative
Agent or such Lender shall have resorted to any property securing any of the
Obligations or any obligation hereunder or shall have proceeded against any
other of the undersigned or any other obligor primarily or secondarily obligated
with respect to any of the Obligations.
     2.4. Waivers. The Guarantor waives any and all notice of the creation,
renewal, extension or accrual of any of the Obligations and notice of or proof
of reliance by the Administrative Agent or any Lender upon the guaranty
contained in this Section 2 or acceptance of the guaranty contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guaranty contained in this Section 2, and all
dealings between Borrower and the Guarantor, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon the
guaranty contained in this Section 2. Guarantor waives (a) diligence,
presentment, protest, demand for payment and notice of default, dishonor or
nonpayment and all other notices whatsoever to or upon Borrower or the Guarantor
with respect to the Obligations, (b) notice of the existence or creation or non-

-4-



--------------------------------------------------------------------------------



 



payment of all or any of the Obligations and (c) all diligence in collection or
protection of or realization upon any Obligations or any security for or
guaranty of any Obligations.
     2.5. Payments. Guarantor hereby guaranties that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the office of the Administrative Agent specified in the Credit Agreement.
SECTION 3. REPRESENTATIONS AND WARRANTIES.
     To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, the Guarantor hereby represents and warrants
to the Administrative Agent, for its benefit and the benefit of the Lenders
that:
     3.1. Organization.
     The Guarantor is validly existing and in good standing under the laws of
its jurisdiction of incorporation; and the Guarantor is duly qualified to do
business in each jurisdiction where, because of the nature of its activities or
properties, such qualification is required, except for such jurisdictions where
the failure to so qualify could not reasonably be expected to have a Material
Adverse Effect.
     3.2. Authorization; No Conflict.
     The Guarantor is duly authorized to execute and deliver this Agreement and
to perform its obligations hereunder. The execution, delivery and performance by
the Guarantor of this Agreement do not and will not (a) require any consent or
approval, including permits and/or licenses of any governmental agency or
authority (other than any consent, approval, license or permit which has been
obtained and is in full force and effect or any license or permit, the failure
of which to obtain could not reasonably be expected to have a Material Adverse
Effect), (b) conflict with (i) any provision of law (which conflict could
reasonably be expected to have a Material Adverse Effect), (ii) the charter,
by-laws or other organizational documents of the Guarantor or (iii) any
agreement, indenture, instrument or other document, or any judgment, order or
decree, which is binding upon the Guarantor or any of its properties (which
conflict could reasonably be expected to have a Material Adverse Effect) or
(c) require, or result in, the creation or imposition of any Lien on any asset
of the Guarantor.
     3.3. Validity and Binding Nature.
     This Agreement is the legal, valid and binding obligation of the Guarantor,
enforceable against the Guarantor in accordance with its terms, subject to
bankruptcy, insolvency and similar laws affecting the enforceability of
creditors’ rights generally and to general principles of equity.

-5-



--------------------------------------------------------------------------------



 



     3.4. Solvency, etc.
     On the Closing Date, and immediately prior to and after giving effect to
the issuance of each Letter of Credit and each borrowing under the Credit
Agreement and the use of the proceeds thereof, with respect to the Guarantor,
individually, (a) the fair value of its assets is greater than the amount of its
liabilities (including disputed, contingent and unliquidated liabilities) as
such value is established and liabilities evaluated in accordance with GAAP,
(b) the present fair saleable value of its assets is not less than the amount
that will be required to pay the probable liability on its debts as they become
absolute and matured, (c) it is able to realize upon its assets and pay its
debts and other liabilities (including disputed, contingent and unliquidated
liabilities) as they mature in the normal course of business, (d) it does not
intend to, and does not believe that it will, incur debts or liabilities beyond
its ability to pay as such debts and liabilities mature and (e) it is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which its property would constitute unreasonably small
capital.
     3.5. Compliance with Material Debt Agreements.
     On the Closing Date, the Guarantor is in compliance on a pro forma basis
with all financial covenants contained the Material Debt Agreements, to which it
is a party.
     3.6. Information.
     All information heretofore or contemporaneously herewith furnished in
writing by the Guarantor to the Administrative Agent or any Lender for purposes
of or in connection with the Credit Agreement, this Agreement and the
transactions contemplated thereby and hereby is, and all written information
hereafter furnished by or on behalf of the Guarantor to the Administrative Agent
or any Lender pursuant thereto or hereto or in connection therewith or herewith
will be, true and accurate in every material respect on the date as of which
such information is dated or certified, and none of such information is or will
be incomplete by omitting to state any material fact necessary to make such
information not misleading in light of the circumstances under which made (it
being recognized by the Administrative Agent and the Lenders that any
projections and forecasts provided by the Guarantor are based on good faith
estimates and assumptions believed by the Guarantor to be reasonable as of the
date of the applicable projections or assumptions and that actual results during
the period or periods covered by any such projections and forecasts may differ
from projected or forecasted results).
SECTION 4. COVENANTS.
     The Guarantor covenants and agrees with the Administrative Agent, for its
benefit and the benefit of the Lenders that, from and after the date of this
Agreement until the Guaranteed Obligations shall have been Paid in Full, the
Guarantor shall:

-6-



--------------------------------------------------------------------------------



 



     4.1. Reports, Certificates and Other Information.
     Furnish to the Administrative Agent and each Lender (in each case, any
reports which are publicly available with the SEC need not be separately
delivered to the Administrative Agent and each Lender):
     4.1.1. Annual Report. Promptly when available and in any event within
90 days after the close of each fiscal year of the Guarantor: (a) a copy of the
annual audit report of the Guarantor and its Subsidiaries for such fiscal year,
including therein consolidated balance sheets and statements of earnings and
cash flows of the Guarantor and its Subsidiaries as at the end of such fiscal
year, together with an opinion without Qualification by independent auditors of
recognized standing selected by the Guarantor and reasonably acceptable to the
Administrative Agent (provided, however, that any nationally recognized
independent auditor acceptable to a financial institution that provides the
Guarantor’s senior credit facilities shall be deemed acceptable by
Administrative Agent) and a “Management Letter”, and (b) (to the extent
prepared) a consolidating balance sheet of the Guarantor and its Subsidiaries as
of the end of such fiscal year and (to the extent prepared) consolidating
statement of earnings and cash flows for the Guarantor and its Subsidiaries for
such fiscal year, certified by a Senior Officer of the Guarantor.
     4.1.2. Interim Reports. Promptly when available and in any event within
45 days after the end of each fiscal quarter of the Guarantor, consolidated and
(to the extent prepared) consolidating balance sheets of the Guarantor and its
Subsidiaries as of the end of such fiscal quarter, together with consolidated
and (to the extent prepared) consolidating statements of earnings for such
fiscal quarter and statements of earnings and cash flows for the period
beginning with the first day of such fiscal year of the Guarantor and ending on
the last day of such fiscal quarter, together with a comparison with the
corresponding period of the previous fiscal year of the Guarantor.
     4.1.3. Reports to the SEC and to Shareholders. As soon as available, but
not later than five days after the same are sent or filed, as the case may be,
copies of all financial statements and reports that the Guarantor sends to all
shareholders qua shareholders or files publicly with the SEC.
     4.1.4. Other Information. Promptly from time to time, such other
information concerning the Guarantor as the Administrative Agent may reasonably
request.
     4.2. Books and Records.
     Keep its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP.
     4.3. Maintenance of Property; Insurance.
     Keep all property useful and necessary in the business of the Guarantor in
good working order and condition, ordinary wear and tear excepted in accordance
with its

-7-



--------------------------------------------------------------------------------



 



past operating practices except to the extent that the failure to do so could
not reasonably be expected to have a Material Adverse Effect.
     4.4. Compliance with Laws; Payment of Taxes and Liabilities.
     Comply in all material respects with all applicable laws, rules,
regulations, decrees, orders, judgments, licenses and permits, except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect; (b) without limiting clause (a) above, ensure that no person who owns a
controlling interest in or otherwise controls the Guarantor is or shall be
(i) listed on the Specially Designated Nationals and Blocked Person List
maintained by the Office of Foreign Assets Control (“OFAC”), Department of the
Treasury, and/or any other similar lists maintained by OFAC pursuant to any
authorizing statute, Executive Order or regulation or (ii) a person designated
under Section 1(b), (c) or (d) of Executive Order No. 13224 (September 23,
2001), any related enabling legislation or any other similar Executive Orders,
(c) without limiting clause (a) above, comply with all applicable Bank Secrecy
Act (“BSA”) and anti-money laundering laws and regulations and (d) pay prior to
delinquency, all taxes and other governmental charges against it or any
collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require the
Guarantor to pay any such tax or charge so long as it shall contest the validity
thereof in good faith by appropriate proceedings and shall set aside on its
books adequate reserves with respect thereto in accordance with GAAP.
     4.5. Maintenance of Existence, etc.
     Maintain and preserve (a) its existence and good standing in the
jurisdiction of its organization and (b) its qualification to do business and
good standing in each jurisdiction where the nature of its business makes such
qualification necessary (other than such jurisdictions in which the failure to
be qualified or in good standing could not reasonably be expected to have a
Material Adverse Effect).
SECTION 5. MISCELLANEOUS.
     5.1. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 15.1 of the Credit Agreement.
     5.2. Notices. All notices, requests and demands to or upon the
Administrative Agent or the Guarantor hereunder shall be in writing (including
facsimile transmission) and shall be sent to the applicable party at its address
shown below its signature hereto with a copy to Icahn Associates Corp., 767
Fifth Avenue, 47th Floor, New York, New York 10153, Telecopy (212) 688-1158,
Attn.: Andrew Langham, Esq., or at such other address as such party may, by
written notice received by the other parties, have designated as its address for
such purpose. Notices sent by facsimile transmission shall be deemed to have
been given when sent; notices sent by mail shall be deemed to have been given
three Business Days after the date when sent by registered or certified mail,
postage

-8-



--------------------------------------------------------------------------------



 



prepaid; and notices sent by hand delivery or overnight courier service shall be
deemed to have been given when received.
     5.3. Indemnification by Guarantor. THE GUARANTOR HEREBY AGREES TO
INDEMNIFY, EXONERATE AND HOLD EACH LENDER PARTY FREE AND HARMLESS FROM AND
AGAINST ANY AND ALL INDEMNIFIED LIABILITIES, INCURRED BY THE LENDER PARTIES OR
ANY OF THEM AS A RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY
TRANSACTION FINANCED OR PROPOSED TO BE FINANCED IN WHOLE OR IN PART, DIRECTLY OR
INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE LOANS, (B) THE USE, HANDLING,
RELEASE, EMISSION, DISCHARGE, TRANSPORTATION, STORAGE, TREATMENT OR DISPOSAL OF
ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED OR LEASED BY THE GUARANTOR,
(C) ANY VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY
PROPERTY OWNED OR LEASED BY THE GUARANTOR OR THE OPERATIONS CONDUCTED THEREON,
(D) THE INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY
LOAN PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE GUARANTOR HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL GUARANTEED
OBLIGATIONS PROVIDED FOR IN THIS SECTION 5.3 SHALL SURVIVE REPAYMENT OF ALL (AND
SHALL BE) OBLIGATIONS (AND TERMINATION OF ALL COMMITMENTS UNDER THE CREDIT
AGREEMENT), ANY FORECLOSURE UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF,
ANY OR ALL OF THE COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.
     5.4. Enforcement Expenses.
     (a) The Guarantor agrees, on a joint and several basis, to pay or reimburse
on demand each Lender and the Administrative Agent for all reasonable
out-of-pocket costs and expenses (including Attorney Costs) incurred in
collecting against the Guarantor under the guaranty contained in Section 2 or
otherwise enforcing or preserving any rights under this Agreement with respect
to the Guarantor.

-9-



--------------------------------------------------------------------------------



 



     (b) The Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable in connection with any of the
transactions contemplated by this Agreement.
     (c) The agreements in this Section 5.4 shall survive repayment of all (and
shall be) Obligations (and termination of all commitments under the Credit
Agreement), any foreclosure under, or any modification, release or discharge of,
any or all of the Collateral Documents and termination of this Agreement.
     5.5. Captions. Section captions used in this Agreement are for convenience
only and shall not affect the construction of this Agreement.
     5.6. Nature of Remedies. All Guaranteed Obligations of the Guarantor and
rights of the Administrative Agent and the Lenders expressed herein shall be in
addition to and not in limitation of those provided by applicable law. No
failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.
     5.7. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together constitute but one and the same Agreement. Receipt
by telecopy of any executed signature page to this Agreement shall constitute
effective delivery of such signature page.
     5.8. Severability. The illegality or unenforceability of any provision of
this Agreement or any instrument or agreement required hereunder shall not in
any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
     5.9. Entire Agreement. This Agreement, together with the other Loan
Documents, embodies the entire agreement and understanding among the parties
hereto and supersedes all prior or contemporaneous agreements and understandings
of such Persons, verbal or written, relating to the subject matter hereof and
thereof and any prior arrangements made with respect to the payment by the
Guarantor of (or any indemnification for) any fees, costs or expenses payable to
or incurred (or to be incurred) by or on behalf of the Administrative Agent or
the Lenders.
     5.10. Successors; Assigns. This Agreement shall be binding upon the
Guarantor, the Lenders and the Administrative Agent and their respective
successors and assigns, and shall inure to the benefit of the Guarantor, Lenders
and the Administrative Agent and the successors and assigns of the Lenders and
the Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect

-10-



--------------------------------------------------------------------------------



 



cause of action or claim in connection with, this Agreement or any of the other
Loan Documents. The Guarantor may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.
     5.11. Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
     5.12. Forum Selection; Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE
BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE OF ILLINOIS OR IN
THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS; PROVIDED
THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY
OTHER JURISDICTION. THE GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS TO
THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED STATES
DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF ANY SUCH
LITIGATION AS SET FORTH ABOVE. THE GUARANTOR FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE
WITHIN OR WITHOUT THE STATE OF ILLINOIS. THE GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     5.13. Waiver of Jury Trial. THE GUARANTOR, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT AND ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
     5.14. Set-off. The Guarantor agrees that the Administrative Agent and each
Lender have all rights of set-off and bankers’ lien provided by applicable law,
and in addition thereto, the Guarantor agrees that at any time any Event of
Default exists, the Administrative Agent and each Lender may apply to the
payment of any Guaranteed Obligations guaranteed hereunder, whether or not then
due, any and all balances, credits,

-11-



--------------------------------------------------------------------------------



 



deposits, accounts or moneys of the Guarantor then or thereafter with the
Administrative Agent or such Lender.
     5.15. Acknowledgements. The Guarantor hereby acknowledges that:
     (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement to which it is a party;
     (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Guarantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Guarantor, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
     (c) no joint venture is created hereby or otherwise exists by virtue of the
transactions contemplated hereby among the Guarantor and the Lenders.
     5.16. Guaranteed Obligations and Liens Absolute and Unconditional. The
Guarantor understands and agrees that the obligations of the Guarantor under
this Agreement shall be construed as a continuing, absolute and unconditional
without regard to (a) the validity or enforceability of any Loan Document, any
of the Obligations or any other collateral security therefor or guaranty or
right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Lender, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Guarantor or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of the Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Guarantor for the Guaranteed Obligations, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against the Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against any other guarantor or
any other Person or against any collateral security or guaranty for the
Obligations or any right of offset with respect thereto, and any failure by the
Administrative Agent or any Lender to make any such demand, to pursue such other
rights or remedies or to collect any payments from any other guarantor or any
other Person or to realize upon any such collateral security or guaranty or to
exercise any such right of offset, or any release of any other guarantor or any
other Person or any such collateral security, guaranty or right of offset, shall
not relieve the Guarantor of any obligation or liability hereunder, and shall
not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Lender against
the Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
     5.17. Reinstatement. This Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Guarantor for liquidation or reorganization, should the Guarantor become
insolvent or make an

-12-



--------------------------------------------------------------------------------



 



assignment for the benefit of creditors or should a receiver or trustee be
appointed for all or any significant part of the Guarantor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Guaranteed Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any obligee of the Guaranteed Obligations, whether as a
“voidable preference”, “fraudulent conveyance”, or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Guaranteed
Obligations shall be reinstated and deemed reduced only by such amount paid and
not so rescinded, reduced, restored or returned.
[Signature page follow]

-13-



--------------------------------------------------------------------------------



 



     Each of the undersigned has caused this Guaranty Agreement to be duly
executed and delivered as of the date first above written.

                      AMERICAN RAILCAR INDUSTRIES, INC.    
 
               
 
  By:   /s/ James J. Unger              
 
  Title:    President and Chief Executive Officer              
 
               
 
  Address:   100 Clark Street  
 
           
 
        St. Charles, MO 63301  
 
           
 
               
 
           
 
                    LASALLE BANK NATIONAL ASSOCIATION, as Administrative Agent  
 
 
               
 
  By:   /s/ Stefan Loeb              
 
  Title:   Vice President              

Signature Page to Guaranty Agreement

 